Citation Nr: 1604932	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  07-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted the Veteran's claim for entitlement to service connection for chronic lumbosacral strain, and awarded a 10 percent evaluation effective April 30, 2002.  The Veteran appealed the initial disability rating assigned.  

The Veteran was afforded a Board hearing in February 2010.  The Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran requested another Board hearing, and in July 2012, the Board remanded the claim so that a second hearing could be scheduled.  In February 2013, the Veteran testified before the undersigned.  Transcripts of both hearings are of record.  

In a February 2012 rating decision, the Appeals Management Center increased the disability rating for service-connected chronic lumbosacral strain from 10 percent to 20 percent disabling, effective September 1, 2010.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remained in appellate status for both the period before and after September 1, 2010.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board subsequently remanded the case for further development in June 2013.  That development was completed, and the case was returned to the Board for appellate review.  In a February 2015 decision, the Board denied the Veteran's claim for an increased initial evaluation for chronic lumbosacral strain, but found that the issue of entitlement to a TDIU had been raised by the record as part of the increased rating claim.  It was found that remand of the issue of entitlement to a TDIU was required for initial notice and development.  That development was completed and the case has since been returned to the Board for appellate review.


FINDING OF FACT

The Veteran does not meet the schedular criteria for consideration of a TDIU and because the evidence does not show that his service-connected disability alone has been, at any time during the pendency of the claim, of such severity as to preclude substantially gainful employment, including employment in a sedentary capacity, referral for consideration of an extraschedular TDIU is not warranted.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (the Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated April 2015.  That letter informed the Veteran of what evidence was required to substantiate the claim for entitlement to a TDIU, and of his and VA's respective duties for obtaining evidence.  Although the letter was not provided prior to the initial adjudication of the claim for an increased disability rating, the issue of entitlement to a TDIU was readjudicated in a May 2015 SSOC.  Accordingly the timing error was cured by the subsequent adjudication, and the Veteran suffered no prejudice as a result of such error.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  This is found to substantially comply with the Board's February 2015 remand directive; thus, remand for the purpose of providing additional notice is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Regarding the duty to assist, VA and private treatment records and lay statements from the Veteran have been associated with the claims file.  The Veteran has also been provided the chance to present evidence by testifying at hearings before the Board, to include a hearing before the undersigned adjudicator.  Pursuant to the Board's June 2013 remand directives, records regarding the Veteran's application and subsequent denial of Social Security Disability compensation have been obtained and associated with the claims file.  The Veteran has been provided an opportunity to submit additional evidence and it appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been retrieved and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that is needed for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has additionally been afforded VA examinations regarding the severity and manifestations of his service-connected chronic lumbosacral strain.  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information as to the functional limitations imposed by the low back disability on his occupational activities.  "[T]he need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In the present case, a combined-effects medical examination is found to be unnecessary, as the Veteran has only been awarded service connection for the single disability of chronic lumbosacral strain.

The appellant's claim was previously before the Board in October 2009, July 2010, July 2012, June 2013, and February 2015 and remanded for additional evidentiary development, to include obtaining hearings, obtaining VA examinations regarding the current severity of the Veteran's service-connected disability, requesting and obtaining records from the Social Security Administration, and providing notice and conducting initial development regarding his claim for a TDIU.  The Veteran has testified at two hearings, to include one conducted by the Acting VLJ adjudicating this matter, been afforded several VA medical examinations to track the severity of his service-connected low back disability throughout the pendency of the relevant appeal period, and been provided with notice of the requirements for an award of TDIU.  The AOJ has additionally obtained the Veteran's SSA records and has not been provided with the information necessary to contact the Veteran's prior employer(s) to obtain relevant information, as the Veteran did not include such information on his April 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board finds the development completed by the AOJ to substantially comply with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Board may thus continue with adjudication of this appeal.

II. TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran has been granted service connection for chronic lumbosacral strain, which is rated as 10 percent disabling from April 30, 2002 to August 31, 2009 and as 20 percent disabling from September 1, 2009.  The Veteran has not been awarded service-connection for any other disability.  The Veteran's overall disability rating is thus represented by the evaluation assigned to the chronic lumbosacral strain; he does not meet the schedular criteria for a TDIU as his evaluation for his service-connected disability is less than 60 percent. 

The Board has considered whether referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration is warranted.  In this case, the Veteran has stated that he last worked in 2002, as a convenience store clerk, and that his boss "let him go" for an unknown reason.  The Veteran has given no indication that his firing was in any way related to his service-connected disability.  

VA treatment records spanning the appeal period document the Veteran's reports of chronic low back pain.  

An August 2003 VA Physical Medicine and Rehabilitation Functional Independence Measure Consult note documents the Veteran's complaints of back pain for the past 15 years, and indicates that the Veteran stated that he felt he could not work due to his back pain.  On examination, the Veteran's gait was found to be within normal limits.  The physician wrote that the Veteran used a cane at times, but walked normally without it and forgot it at the end of the session.  Range of motion testing was noted to be inhibited by the Veteran's body habitus, but the physician wrote that the Veteran did not appear to have any significant range of motion loss.  No sensory deficit to light tough was noted and reflexes were present and symmetrical at the patellar and Achilles tendons.  Strength was found to be give-way in multiple areas on formal testing, but the physician noted that there was no atrophy seen and no focal weakness noted on observation of spontaneous activity.  On palpation over the back and pelvic girdle musculature, no masses, taut muscle bands, or spasm were palpated.  The Veteran did complain of pain with palpation in all areas.  The impression was complaints of back pain and normal examination.  The physician stated his opinion that based upon his history and the examination, there were no limitations on work activity.

An October 2003 VA Social Work progress note recorded the Veteran's report that he was looking for a job, but that his medical issues were limiting him, including his back and rectal pain. 

A November 2003 Central Arkansas Health Care Services (HCS) telephone encounter note documented the Veteran's complaint of low back pain which worsened with movement and was triggered by twisting, sitting, sudden movement, changing position or bending over.

The Veteran was provided with VA examination of his back in March 2008.  At that time, he reported constant pain and aching discomfort in his back daily.  He stated that attempting to lift anything heavier than 20 to 25 pounds caused increased pain the next day and on bad days, which occurred about once per week, he took hydrocodone and cyclobenzaprine hydrochloride for pain and as a muscle relaxant.  The examiner noted that the Veteran was presently unemployed, but that he reported looking for some sort of work that would allow him to work without having to lift heavy objects. 

At the February 2010 Board hearing, the Veteran described back pain that at times reached a severity of 7 out of 10.  He noted having to be mentally conscious of what he is doing at all times in order to not strain his back.  The Veteran further described that when he first filed for non-service connected pension in 2003, he had been unemployed for quite a while and had looked very hard, without success, trying to find work everyday for probably a little over a year.

Another VA examination was provided in September 2010.  The Veteran reported wearing a brace off and on and having pain in his central low back and into the left sacroiliac area.  He reported taking hydrocodone, which helped and had no side-effects.  The Veteran reported last working in 2002, as a convenience store clerk and said he was no longer working because "he was fired" and "the boss let him go" without communicating the underlying reason.  He also stated that it was at this point that "he learned about the VA."  The Veteran reported discomfort and pain of 0 at rest and with medication, 6 on average when walking around, and 8 or 9 when he bended, twisted, or lifted, which occurred on an occasional basis.  The Veteran was also noted to be able to walk without the use of an assistive device.

At the February 2013 Board hearing, the Veteran testified that his prescribed pain pills did not work and that his back hurt even when sitting on a cushion.  He stated that when his low back pain is at its worst, he cannot go walking to get exercise because of the pain.  He described days when it hurt so much he was unable to get out of bed and periods where he was unable to bend forward, and stated that in a 12-month period, he would estimate that he has had incapacitating episodes where it hurt so much he could not do anything adding up to, at minimum, 3 months.  During these times, he said he self-treated his pain with bedrest.  He further stated that he had not worked since December 2002, and had applied for, but been denied, Social Security disability benefits.

Pursuant to the Board's June 2013 remand instructions, records held by SSA related to the denial of disability benefits were requested and associated with the file.  As part of his 2010 application for SSA disability benefits, the Veteran listed past work as a clerk-cashier at a convenience store, a laborer at a saw mill, a correctional officer with the department of corrections, a "breader operator" with a poultry plant, and a sacker with a grocery store.  The Veteran also noted that he had worked as a maintenance man and housekeeper at a hotel.  He wrote that as a cashier, he was required to lift and carry cases of soda, milk, and other groceries, with the heaviest weight lifted estimated to be 50 pounds, with frequent lifting of 25 pounds.  As a lumber stacker, he stated that he had to walk 30 minutes per day and stand for 7.5 hours, and lift less than 10 pounds at a time.  He did not indicate that he had to crouch, reach, or stoop.  As a correctional officer, he noted that he had to stand, sit climb, and write, type, or handle small objects, but only lifted less than 10 pounds at a time.  The Veteran reported that severe lower left back pain and diabetes limited his ability to work, but that he had stopped working in December 2002 because he was fired.  He asserted that his conditions became severe enough to keep him from working in April 2008, and that his conditions did not cause him to make changes in his work activity.  A Field Office disability report noted findings that the Veteran would have exertional limitations of the following:  lifting 50 pounds occasionally, lifting 25 pounds frequently, standing about 8 hours in an 8-hour workday, sitting about 6 hours in an 8-hour workday, and no limitation in pushing or pulling except as stated in the lifting limitations.  The evaluator found that there were no manipulative or positional limitations.  

The Veteran was provided another VA examination to assess the current severity of his low back disability in September 2013.  The VA examiner personally examined the Veteran and reviewed the claims file.  The diagnosis stated was sprain with spondylosis.  The Veteran reported daily pain and spasm without radicular symptoms.  The Veteran took Naprosyn for pain, could walk one mile and lift moderate amounts.  The Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  The examiner noted functional impairment including less movement than normal, pain on movement, and disturbance of locomotion.  The examiner stated that the Veteran's thoracolumbar spine disability affects his ability to work in that he cannot do heavy lifting, but that sitting/sedentary work was acceptable.

The Veteran submitted his formal application for a TDIU in April 2015, on which he stated that his low back symptoms prevent him from securing and following any substantially gainful occupation.  He indicated that he graduated from high school, had one month of training/education as a truck driver, and previously worked as a correctional officer.

Based on the foregoing, the Board finds that the clinical evidence does not show that the Veteran's service-connected chronic lumbosacral strain, alone, renders him unable to obtain or maintain substantially gainful employment.  At most, the weight of the evidence demonstrates that the service-connected low back disability limits the Veteran's ability to bend, twist, or lift heavy loads.  While the Veteran has described constant low back discomfort/pain, described at the February 2013 Board hearing as being present even with medication and while sitting on a cushion, there has been no indication, that such would limit the Veteran's ability to perform sedentary employment, or work requiring light lifting.  The Board notes that the Veteran has prior work experience as a correctional officer (which the Veteran indicated did not typically require the lifting of loads greater than 10 pounds) and hotel housekeeper.  Additionally, although the Veteran has not noted prior work experience driving any sort of vehicle, he did report training/education as a truck driver, and there is no indication that the Veteran would be unable to perform work involving driving a vehicle.  Finally, the Veteran is noted to have completed the 12th grade, and although the lack of a college degree would likely limit his employment opportunities, that lack would not seem to preclude the Veteran from engaging in any and all sedentary employment, of which the September 2013 VA examiner concluded he would be physically capable.  There has been no contention by the Veteran that he is physically or mentally unable to perform sedentary work, and the Board notes that his past experience as a clerk/cashier demonstrates that he had the skills/ability to work a register and make change.  The fact that this particular position required some amount of heavy lifting does not mean that all similar positions, e.g. grocery or retail cashier positions, would include identical lifting requirements.  Although the Veteran reported that his lower back hurts even when sitting on a cushion, such pain has not been described to be of such a severity such as to significantly interfere with the ability to sit for prolonged periods.  The evaluator for the Veteran's SS disability examination found that the Veteran would be able to sit for 6 hours in an 8 hour workday with normal breaks, and the Board finds this to be persuasive.   

Based on the Veteran's medical history, he may indeed be unemployable or find it difficult to obtain substantially gainful employment when considering his multiple non-service connected physical conditions and the competitiveness of the current job market; however, these criteria are not for consideration for TDIU purposes.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The Board finds that the evidence does not demonstrate that the Veteran's service-connected chronic lumbosacral strain renders him incapable of performing the physical and mental acts required by employment (including in a sedentary capacity).

The Board finds that the symptomatology associated with the service-connected disability is appropriately compensated by the currently assigned ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm, and requiring of extraschedular consideration.  While the Board does not doubt that the Veteran's service-connected disability adversely effects his employability and general comfort, the weight of the clinical evidence does not support his subjective contention that his service-connected disability is of such severity, without consideration of age, non-service connected physical disabilities, and the current state of the economy, so as to preclude his participation in any form of substantially gainful employment.  Thus, the Board sees no basis for referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration.  

In conclusion, the Veteran's overall disability rating does not meet the criteria for a schedular assignment of a TDIU, and the weight of the evidence does not indicate that the Veteran is rendered unable to obtain and maintain substantially gainful employment due to the effects of his service-connected disability alone, so as to require referral to the Director of Compensation Service for extraschedular consideration.  As a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and his claim of entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A total disability rating based on individual unemployability is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


